DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what actuation is being referenced in the claim because the pipe roller assemblies are not understood or previously claimed to be in a position that would interfere with the pipes or the function of the pipe break mechanism.  Looking to the disclosure of the application as a whole, either opening of the opposed gripping portions or movement of the pipe roller gripping assemblies as a whole may read on the claimed actuable motion.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation that the pipe roller assemblies are actuable to avoid interference with the first and second pipes and to avoid interference with the function of the pipe break mechanism is not considered to further limit the previous claim from which is depends.  There is no disclosure in claim 17 that the pipe roller assemblies are otherwise in position to interfere with either the pipes or the function of the pipe break mechanism and it is understood by the examiner, that the pipe rollers would “interfere” with the pipes or the function of the pipe break mechanism in any location.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter (8,074,537) in view of Savi (2007/0240891) and LaValley et al. (8,146,971).
Hunter discloses a pipe handling attachment connected to an articulated arm to allow for increased range of movement during pipe handling, make up and break out, the attachment comprising a main beam (26) pivotally attached to the arm to permit the main beam to pivot relative to the arm; at least one pipe roller assembly (20) mounted on the main beam, the at least one pipe roller assembly includes first and second arms (300) that are pivotally mounted so as to be pivotable relative to the main beam; the at least one pipe roller assembly includes a pipe drive mechanism (314) that is engageable with a pipe disposed between the first and second arms so as to rotate the pipe about a longitudinal axis of the pipe; a pipe break mechanism (24) mounted on the main beam, the pipe break mechanism including a stationary vise section configured to clamp a first pipe and a break out vise section configured to clamp a second pipe and to rotate the second pipe relative to the first pipe (Col. 3, lines 52-65), the break out vise section is movable relative to the stationary vise section in order to rotate the second pipe relative to the first pipe; the stationary vise section includes first and second jaw assemblies that are actuatable between an open position and a closed position, the first and second jaw assemblies of the stationary vise section each include a tong die; the break out vise section includes first and second jaw assemblies that are actutable between an open position 
Regarding claim 15, LaValley further discloses that the lower head is rotatable relative to the upper head about a rotation axis, that the main beam is pivotable relative to the lower head about a pivot axis, as discussed supra, and that the rotation axis extends through a central portion of the main beam, which is where the pipe break mechanism is located on Hunter, such that the rotation axis would pass through the pipe break mechanism of Hunter when mounted to the head of LaValley and LaValley even further discloses that the rotation axis is perpendicular to the pivot axis.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter (8,074,537) in view of Savi (2007/0240891) and LaValley et al. (8,146,971) as applied to claim 1 and further in view of Eglin et al. (2011/0252926).
Hunter discloses the apparatus as discussed supra, but fails to disclose that the stationary vise section is configured to float in a direction perpendicular to the main beam.  Eglin disclose a similar pipe break mechanism, also having a stationary vise and a break out vise, and teaches that a float function is provided by both the stationary and break out vises being .  

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter (8,074,537) in view of Savi (2007/0240891) and LaValley et al. (8,146,971) as applied to claim 1 and further in view of Kruse et al. (7,997,167).
Hunter discloses the apparatus as discussed supra, with the stationary and break out vices having dies, but fails to disclose that the dies are held in respective holders that are rotatable within their respective jaws.  Kruse discloses a similar pipe break mechanism, also having stationary and break out vices and teaching that the dies (420) for each respective jaw in the vices are provided with holders (415) that are rotatable within the jaws (405) to allow the dies to move about a rotational axis that will allow the jaws to adapt to different sized rods and enable the pipes to settle into a centered position as they are gripped by the jaws if not initially centered.  Therefore, it further would have been obvious to provide similar rotational holders . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 17 and 19 of U.S. Patent No. 8,490,519. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claims 17 are included in each of claims 1 and 17 of the U.S. Patent, all limitations of claim 18 are included in claim 7 of the U.S. Patent and all limitations of claim 19 are included in claim 19 of the U.S. Patent.

Claims 12-14 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 (7 corresponding to 13) of U.S. Patent No. 8,490,519 in view of Hunter (8,074,537).  Claim 1 of the U.S. Patent discloses all of the limitations set forth in claims 12, 14 and 21, except for the specific jaw assemblies and positions of the head vs the gripping structures relative to the main beam.  As discussed supra, Hunter discloses a well-. 

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 (both corresponding to claim 17 of the current application) of U.S. Patent No. 8,490,519 in view of Sigmar et al. (8,235,104).  The U.S. Patent does not claim that the pipe roller gripping assemblies are actuable to a position to avoid the pipes and avoid interference with the function of the pipe break mechanism.  Although the claim is considered to be unclear and not necessarily requiring any further structure or function from claim 17 from which it depends, as discussed supra, the claim will still be addressed relative Double Patenting and the prior art.  Sigmar discloses another similar pipe handling device, also having a pipe roller assembly and pipe break mechanism and teaches that the pipe roller assembly is preferably mounted to the device in a manner to pivot away from the pipes to provide additional space for engagement and access of the pipe break mechanism.  Therefore, it further .

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        4 June 2021s